PER CURIAM.
This attorney discipline proceeding is before us on the complaint of The Florida Bar and the report of the referee. We have jurisdiction. Art. V, § 15, Fla. Const.
The Bar filed a complaint against the respondent alleging three violations of Disciplinary Rule 6-101(A)(3), one violation of Disciplinary Rule 1-102(A)(4), and one violation of Disciplinary Rule 1-102(A)(6) of The Florida Bar Code of Professional Responsibility. The referee recommended that the respondent be found guilty of all violations alleged in the complaint and suspended from the practice of law for a period of three years.
We adopt the uncontested recommendations of the referee. We hereby suspend the respondent from the practice of law for three years and, in accordance with the referee’s recommendation, condition the respondent’s readmission upon proof of rehabilitation which must include reimbursement of the respondent’s former clients for losses incurred due to the respondent’s negligence or dishonesty. The suspension shall be effective thirty days from the filing of this opinion.
Judgment for costs in the amount of $563.09 is hereby entered against respondent, for which let execution issue.
It is so ordered.
OVERTON, Acting C.J., and ALDERMAN, McDONALD, EHRLICH and SHAW, JJ., concur.